[html_03653quantuslogo.jpg]

JAMES J. RITCHIE 

Executive Chairman

Quanta Capital Holdings Ltd.
Cumberland House
#1Victoria Street
Hamilton HM 11, Bermuda
441.294.6350

[spacer.gif] September 14, 2006

Peter Johnson
36 Hubbard Avenue
Red Bank, NJ 07701

Dear Peter:

I am pleased to confirm our offer of employment to you for the position of
President and Chief Executive Officer, Quanta Capital Holdings Ltd. In this
position you will assume overall responsibility of the run-off of Quanta’s
Insurance Operations.

You will be paid a base salary in the gross amount of $500,000 per annum with an
annual target cash bonus of 100% of your base salary within a range of 0 to
200%. Your bonus in your first year of employment will be guaranteed at 100%. In
order to receive a bonus you must be an employee on the date that your
guaranteed bonus is paid (September, 2007) unless you are terminated for reasons
other than cause or if your employment with Quanta is terminated as a result of
a change in control. In addition, you will receive 100,000 stock options
effective on the date that you accept this offer. Quanta stock options are seven
year options and become exercisable in four equal annual increments during a
four year period commencing on the first anniversary of the option grant and
become fully vested and exercisable on the fourth anniversary of the grant.

On your first day of employment, you will be eligible to participate in Quanta’s
compensation programs, contributory health, dental, life and 401 (k). This
includes term life insurance of three times your base salary to a maximum of
$1,000,000.

As discussed we are in the process of finalizing Quanta’s long term compensation
program. You will participate in finalizing the recommendations for the long
term compensation program design. Your eligibility to participate in these
programs will be immediate once these programs are approved by the Compensation
Committee of the Board of Directors. In addition, you will be entitled to five
(5) weeks of paid vacation annually. Additionally as an officer of Quanta
Capital Holdings you will be covered by Quanta’s D&O and E&O policy.

In the event your employment with Quanta is terminated by Quanta within the
first twenty four (24) months of your employment for reasons other than
‘‘cause’’, as defined as in paragraph (k) of Quanta’s Stock Option Agreement
(see attached), you will be paid the greater of twelve months severance or
severance equal to the number of months remaining between your termination of
employment date and your second year anniversary with Quanta. In the event that
you are terminated for reasons other than cause following your second year
anniversary, severance will be 12 months. Monthly severance shall be the monthly
equivalent of your eligible total annual cash compensation.

I would appreciate if you would sign and return this letter to confirm your
acceptance. This offer letter constitutes an entire agreement among the parties
relating to the subject matter hereof and may only be modified by written
agreement signed by the company and you.

1


--------------------------------------------------------------------------------


Peter, we sincerely believe that your work with Quanta will be mutually exciting
and rewarding. If you have any questions about this offer or Quanta please
contact me at your earliest convenience.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Sincerely,   [spacer.gif] [spacer.gif] /s/ James J. Ritchie          
[spacer.gif] [spacer.gif] James J. Ritchie
Chairman [spacer.gif]

Agreed and accepted:

/s/ Peter Johnson        

Peter Johnson

September 14, 2006

                                       
            Date

2


--------------------------------------------------------------------------------


QUANTA CAPITAL HOLDINGS LTD.

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Quanta Capital Holdings Ltd. (the ‘‘Company’’), a Bermuda company, hereby grants
to                   , an employee of a subsidiary of the Company on the date
hereof (the ‘‘Option Holder’’), the option to purchase common shares, $0.01 par
value per share, of the Company (‘‘Shares’’), upon the following terms:

WHEREAS, the Option Holder has been granted the following award in connection
with his or her retention as an employee and as compensation for services to be
rendered; and the following terms reflect the Company’s 2003 Long Term Incentive
Plan (the ‘‘Plan’’);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

(a)    Grant.    The Option Holder is hereby granted an option (the ‘‘Option’’)
to purchase Shares (the ‘‘Option Shares’’) pursuant to the Plan, the terms of
which are incorporated herein by reference. The Option is granted as of March 8,
2005 (the ‘‘Date of Grant’’) and such grant is subject to the terms and
conditions herein and the terms and conditions of the applicable provisions of
the Plan. This Option shall not be treated as an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended. In the
event of any conflict between this Agreement and the Plan, the Plan shall
control.

(b)    Status of Option Shares.    The Option Shares shall upon issue rank
equally in all respects with the other Shares.

(c)    Option Price.    The purchase price for the Option Shares shall be,
except as herein provided, 8.920 per Option Share, hereinafter sometimes
referred to as the ‘‘Option Price,’’ payable immediately in full upon the
exercise of the Option.

(d)    Term of Option.    The Option may be exercised only during the period
(the ‘‘Option Period’’) set forth in paragraph (f) below and shall remain
exercisable until the seventh anniversary of the Date of Grant. Thereafter, the
Option Holder shall cease to have any rights in respect thereof. The right to
exercise the Option shall be subject to sooner termination as provided in
paragraph (j) below.

(e)    No Rights of Shareholder.    The Option Holder shall not, by virtue
hereof, be entitled to any rights of a shareholder in the Company, either at law
or in equity.

(f)    Exercisability.    Except as otherwise set forth in paragraph (j) below,
the Option shall become exercisable in four equal annual increments during a
four year period commencing on the first anniversary hereof and becoming fully
vested and exercisable on the fourth anniversary of the date hereof. Subject to
paragraph (j) below, the Option may be exercised at any time or from time to
time during the Option Period in regard to all or any portion of the Option
which is then exercisable, as may be adjusted pursuant to paragraph (g) below.

(g)    Adjustments for Recapitalization and Dividends.    In the event that,
prior to the expiration of the Option, any dividend in Shares, recapitalization,
Share split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other such change affects the
Shares such that they are increased or decreased or changed into or exchanged
for a different number or kind of shares, other securities of the Company or of
another corporation or other consideration, then in order to maintain the
proportionate interest of the Option Holder and preserve the value of the
Option, (i) there shall automatically be substituted for each Share subject to
the unexercised Option the number and kind of shares, other securities or other
consideration (including cash) into which each outstanding Share shall be
changed or for which each such Share shall be exchanged, and (ii) the exercise
price shall be increased or decreased proportionately so that the aggregate
purchase price for the Shares subject to the unexercised Option shall remain the
same as immediately prior to such event.

3


--------------------------------------------------------------------------------


(h)    Nontransferability.    The Option, or any interest therein, may not be
assigned or otherwise transferred, disposed of or encumbered by the Option
Holder, other than by will or by the laws of descent and distribution. During
the lifetime of the Option Holder, the Option shall be exercisable only by the
Option Holder or by his or her guardian or legal representative. Notwithstanding
the foregoing, the Option may be transferred by the Option Holder (for no
consideration) to members of his or her ‘‘immediate family,’’ to a trust or
other entity established for the exclusive benefit of solely one or more members
of the Option Holder’s ‘‘immediate family,’’ or to a charitable organization
qualified for tax exemption under Code section 510(c)(3). Any Option held by the
transferee will continue to be subject to the same terms and conditions that
were applicable to the Option immediately prior to the transfer, except that the
Option will be transferable by the transferee only by will or the laws of
descent and distribution. For purposes hereof, ‘‘immediate family’’ means the
Option Holder’s children stepchildren, grandchildren, parents, stepparents,
grandparents, spouse, siblings (including half brother and sisters), in laws,
and relationships arising because of legal adoption.

(i)    Exercise of Option.    In order to exercise the Option, the Option Holder
shall submit to the Company an instrument in writing signed by the Option
Holder, specifying the whole number of Option Shares in respect of which the
Option is being exercised, accompanied by payment, in a manner acceptable to the
Company (which shall include a broker assisted exercise arrangement), of the
Option Price for the Option Shares for which the Option is being exercised.
Payment to the Company in cash or Shares already owned by the Option Holder
(provided that the Option Holder has owned such Shares for a minimum period of
six months or has purchased such Shares on the open market) and having a total
Fair Market Value (as defined below) equal to the exercise price, or in a
combination of cash and such Shares, shall be deemed acceptable for purposes
hereof. Option Shares will be issued accordingly by the Company, and a share
certificate dispatched to the Option Holder within 30 days.

The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value (or if any Shares are not publicly traded, an amount equal to the
book value per share at the end of the most recent fiscal quarter) multiplied by
the fraction of the fractional share which would otherwise have been issued
hereunder. Anything to the contrary herein notwithstanding, the Company shall
not be obligated to issue any Option Shares hereunder if the issuance of such
Option Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that such Option Shares may be issued without resulting in such
violations of law. For purposes hereof, Fair Market Value shall mean the mean
between the high and low selling prices per Share on the immediately preceding
date (or, if the Shares were not traded on that day, the next preceding day that
the Shares were traded) on the principal exchange on which the Shares are
traded, as such prices are officially quoted on such exchange.

(j)    Termination of Service.    In the event the Option Holder ceases to be an
employee of the Company for any reason, except due to the Option Holder’s death
or Permanent Disability (as defined below) or due to a termination of the Option
Holder’s employment by the Company for Cause (as defined below), the Option, to
the extent then exercisable, may be exercised for 90 days following termination
of employment (but not beyond the Option Period). To the extent the Option is
not exercisable at the time of termination of employment, the Option shall be
immediately forfeited.

(k)    For purposes of this Option, service with any of the Company’s
Subsidiaries (as defined in the Plan) shall be considered to be service with the
Company. In the event the Option Holder is terminated for Cause, the Option
cannot be exercised on or after the date of termination of employment. In the
event the Option Holder ceases to be an employee of the Company due to the
Option Holder’s death or Permanent Disability, the Option shall become
immediately exercisable in full and shall continue to be exercisable by the
Option Holder (or his or her Beneficiary in the event of death) for a period of
three years following such termination of employment (but not beyond the Option
Period). For purposes hereof, ‘‘Cause’’ means (a) theft or embezzlement by the
Option Holder

4


--------------------------------------------------------------------------------


with respect to the Company or its subsidiaries; (b) malfeasance or gross
negligence in the performance of the Option Holder’s duties; (c) the commission
by the Option Holder of any felony or any crime involving moral turpitude; (d)
willful or prolonged absence from work by the Option Holder (other than by
reason of disability due to physical or mental illness) or failure, neglect or
refusal by the Option Holder to perform his or her duties and responsibilities
without the same being corrected within ten (10) days after being given written
notice thereof; (e) continued and habitual use of alcohol by the Option Holder
to an extent which materially impairs the Option Holder’s performance of his or
her duties without the same being corrected within ten (10) days after being
given written notice thereof; or (f) the Option Holder’s use of illegal drugs
without the same being corrected within ten (10) days after being given written
notice thereof. For purposes hereof, ‘‘Permanent Disability’’ means those
circumstances where the Option Holder is unable to continue to perform the usual
customary duties of his or her assigned job for a period of six (6) months in
any twelve (12) month period because of physical, mental or emotional incapacity
resulting from injury, sickness or disease. Any questions as to the existence of
a Permanent Disability shall be determined by a qualified, independent physician
selected by the Company and approved by the Option Holder (which approval shall
not be unreasonably withheld). The determination of any such physician shall be
final and conclusive for all purposes of this Agreement.

(l)    Obligations as to Capital.    The Company agrees that it will at all
times maintain authorized and unissued share capital sufficient to fulfill all
of its obligations under the Option.

(m)    Transfer of Shares.    The Option, the Option Shares, or any interest in
either, may be sold, assigned, pledged, hypothecated, encumbered, or transferred
or disposed of in any other manner, in whole or in part, only in compliance with
the terms, conditions and restrictions as set forth in the governing instruments
of the Company, applicable United States federal and state securities laws and
the terms and conditions hereof.

(n)    Expenses of Issuance of Option Shares.    The issuance of stock
certificates upon the exercise of the Option in whole or in part, shall be
without charge to the Option Holder. The Company shall pay, and indemnify the
Option Holder from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the Option in
whole or in part or the resulting issuance of the Option Shares.

(o)    Withholding.    No later than the date of transfer of the stock pursuant
to the exercise of the Option granted hereunder (and in any event no later than
three days after Option exercise), the Option Holder shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld upon
the exercise of such Option and the Company shall, to the extent permitted or
required by law, have the right to deduct from any payment of any kind otherwise
due to the Option Holder, federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such Option.

(p)    References.    References herein to rights and obligations of the Option
Holder shall apply, where appropriate, to the Option Holder’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Option.

(q)    Notices.    Any notice required or permitted to be given under this
agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

[spacer.gif] [spacer.gif] [spacer.gif]   Quanta Capital Holdings Ltd.
1 Victoria Street
Hamilton HM 11 Bermuda

Attn.: Secretary

5


--------------------------------------------------------------------------------


If to the Option Holder:

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

(r)    Governing Law.    This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.

(s)    Entire Agreement.    This agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this agreement and the Plan.

(t)    Counterparts.    This agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.

[spacer.gif] QUANTA CAPITAL HOLDINGS LTD.

[spacer.gif]
                                                                    

[spacer.gif]
By:                                                                    

[spacer.gif] [spacer.gif] [spacer.gif]   Name:    
Title:

[spacer.gif]
                                                                    
[name]

6


--------------------------------------------------------------------------------
